 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LINNIE STAGGS, as Administrator of the            No. 2:11-cv-414-MCE-KJN
      ESTATE OF ROBERT E. STAGGS,
12    Deceased, and MELISSA STAGGS,
13                        Plaintiffs,                   ORDER TO SHOW CAUSE
14             v.
15    DOCTOR’S HOSPITAL OF MANTECA,
      INC., et al.,
16
                          Defendants.
17

18

19            On September 20, 2018, at a Settlement Conference before the undersigned, this matter

20   settled as to the claims between plaintiff and defendant Dr. Lincoln Russin. On September 24,

21   2018, the court issued an order directing the parties to file documents disposing of the claims as

22   to defendant Russin within thirty (30) days. See ECF No. 220. On October 23, 2018, the court

23   extended that time to November 26, 2018. ECF No. 223. The time for acting has now expired

24   and the parties have not filed the dispositional documents nor otherwise responded to the court’s

25   order.

26   /////

27   /////

28   /////
 1          Accordingly, the court hereby ORDERS that counsel for plaintiff and defendant Russin
 2   shall SHOW CAUSE not later than fourteen (14) days from the date of this order why sanctions
 3   should not be imposed for failure to comply with the court’s order directing those parties to file
 4   dispositional documents.
 5          SO ORDERED.
 6   DATED: November 28, 2018.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
